Case: 20-1571   Document: 35      Page: 1    Filed: 02/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  PHILLIP A. JONES,
                   Claimant-Appellant

                             v.

   DAT TRAN, ACTING SECRETARY OF VETERANS
                     AFFAIRS,
                Respondent-Appellee
               ______________________

                        2020-1571
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5422, Chief Judge Margaret C.
 Bartley.
                 ______________________

                Decided: February 9, 2021
                 ______________________

    PHILLIP A. JONES, Atlanta, GA, pro se.

     ALBERT S. IAROSSI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.
                    ______________________
Case: 20-1571    Document: 35      Page: 2    Filed: 02/09/2021




 2                                              JONES   v. TRAN



       Before DYK, MAYER, and CHEN, Circuit Judges.
 PER CURIAM.
     Phillip A. Jones appeals a judgment of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) denying his petition for a writ of mandamus. See
 Jones v. Wilkie, No. 19-5422, 2019 U.S. App. Vet. Claims
 LEXIS 1877 (Oct. 25, 2019) (“Veterans Court Decision”).
 For the reasons discussed below, we affirm.
                        BACKGROUND
     Jones filed a petition for a writ of mandamus with the
 Veterans Court on August 5, 2019. His petition asserted
 that mandamus was necessary to compel the Department
 of Veterans Affairs (“VA”) to expeditiously process his
 claim for service connection for bilateral hand conditions in
 accordance with the terms of a joint motion for remand
 granted by the Veterans Court in July 2015. Jones also
 requested that the Veterans Court hold the Secretary in
 contempt for allegedly forcing him to enter his appeal into
 the Rapid Appeals Modernization Program, Pub. L. No.
 115-55, 131 Stat. 1105 (2017). Additionally, Jones asked
 the court to issue “an emergency injunction to sustain [his]
 claims submitted [] 10/15/2018.” Veterans Court Decision,
 2019 U.S. App. Vet. Claims LEXIS 1877, at *1 (citation and
 internal quotation marks omitted).
     On October 25, 2019, the Veterans Court denied Jones’
 petition, stating that he had “failed to demonstrate entitle-
 ment to a writ of mandamus on any basis.” Id. at *4. Ac-
 cording to the court, Jones had not demonstrated that a
 writ compelling the VA to expeditiously process his claim
 for service connection for bilateral hand conditions was
 warranted given that both the VA Regional Office (“RO”)
 and the Board of Veterans’ Appeals (“board”) had “actively
 processed” his claim “without unreasonable delay.” Id. at
 *5. Since Jones had appealed his claim to the board, more-
 over, the court concluded that he had “failed to
Case: 20-1571      Document: 35    Page: 3    Filed: 02/09/2021




 JONES   v. TRAN                                            3



 demonstrate that he lack[ed] adequate alternative means
 to obtain a more favorable decision on” that claim. Id. at
 *6.
      The Veterans Court further concluded that Jones had
 failed to show that the VA coerced him into entering his
 claim for bilateral hand conditions into the Rapid Appeals
 Modernization Program “or otherwise committed an of-
 fence necessitating a contempt order.” Id. Finally, the
 court determined that to the extent Jones was seeking “an
 injunction to ‘sustain’ the grants of service connection for
 degenerative arthritis of the lumbar spine and right lower
 extremity radiculopathy, no judicial action [was] necessary
 because the VA cannot, absent a finding of clear and un-
 mistakable error in the October 2018 RO decision, reverse
 those grants on appeal.” Id. at *7–8. Jones subsequently
 appealed to this court.
                         DISCUSSION
     This court’s authority to review decisions of the Veter-
 ans Court is limited. We have jurisdiction to “decide all
 relevant questions of law, including interpreting constitu-
 tional and statutory provisions.” 38 U.S.C. § 7292(d)(1).
 Except where a constitutional claim is raised, however, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” Id. § 7292(d)(2); see Wanless v.
 Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010).
     Under the All Writs Act, a petitioner may seek a writ
 of mandamus from the Veterans Court. See 28 U.S.C.
 § 1651(a); Martin v. O’Rourke, 891 F.3d 1338, 1342–43
 (Fed. Cir. 2018); Cox v. West, 149 F.3d 1360, 1363–64 (Fed.
 Cir. 1998). Importantly, however, “[t]he remedy of manda-
 mus is a drastic one, to be invoked only in extraordinary
 situations.” Kerr v. U.S. Dist. Ct. for the N. Dist. of Cal.,
 426 U.S. 394, 402 (1976). The writ should be granted only
 where: (1) the petitioner has “no other adequate means to
 attain” the desired relief; (2) the petitioner can establish
Case: 20-1571     Document: 35     Page: 4    Filed: 02/09/2021




 4                                               JONES   v. TRAN



 that the right to the relief is “clear and indisputable”; and
 (3) the issuing court, exercising its discretion, determines
 that the remedy “is appropriate under the circumstances.”
 Cheney v. U.S. Dist. Ct. for the Dist. of D.C., 542 U.S. 367,
 380–81 (2004) (citations and internal quotation marks
 omitted). Furthermore, where, as here, the petitioner
 seeks relief from “unreasonable delay” in a VA proceeding,
 the Veterans Court must additionally evaluate the factors
 set out in Telecommunications Research and Action Center
 v. Federal Communications Commission (“TRAC”), 750
 F.2d 70, 79 (D.C. Cir. 1984) (explaining that the overarch-
 ing inquiry in analyzing a claim of unreasonable delay is
 “whether the agency’s delay is so egregious as to warrant
 mandamus” and identifying six factors relevant to address-
 ing this question); see Martin, 891 F.3d at 1348 (holding
 that the TRAC factors provide an appropriate framework
 for analyzing mandamus petitions alleging unreasonable
 delay in VA proceedings).
      Although Jones is understandably frustrated by the de-
 lays in processing his claim, we discern no legal error in the
 Veterans Court’s decision to deny his petition for a writ of
 mandamus. See Mote v. Wilkie, 976 F.3d 1337, 1340 (Fed.
 Cir. 2020) (“The proper legal standard for the Veterans
 Court to use in deciding mandamus petitions is an issue
 within this court’s jurisdiction.”). The Veterans Court ap-
 plied the TRAC factors in assessing whether Jones was en-
 titled to a writ compelling the VA to more expeditiously
 process his claim seeking service connection for bilateral
 hand conditions. See Veterans Court Decision, 2019 U.S.
 App. Vet. Claims LEXIS 1877, at *3–6. It determined, how-
 ever, that issuance of the writ was not justified because
 neither the board nor the RO had unreasonably delayed in
 processing that claim. Id. at *5. In this regard, the Veter-
 ans Court concluded that although the RO did not decide
 Jones’ claim “within its stated goal of 125 days after [he]
 opted into [the Rapid Appeals Modernization Program],”
 the “RO’s July 2019 decision list[ed] over three pages of
Case: 20-1571      Document: 35    Page: 5    Filed: 02/09/2021




 JONES   v. TRAN                                             5



 evidence received and development activities undertaken
 following the [Veteran Court’s] remand that appear[ed] to
 justify deviation from that timeline.” Id. As we have pre-
 viously made clear, in determining whether a delay is so
 egregious as to warrant the issuance of a writ of manda-
 mus, a court may properly “consider whether the delays are
 due in part to the VA’s statutory duty to assist a claimant
 in developing his or her case.” Martin, 891 F.3d at 1346.
     On appeal, Jones argues that the Veterans Court erred
 in failing to review certain documentation related to his
 claim that he was “coerced” into submitting his claim for
 bilateral hand conditions into the Rapid Appeals Moderni-
 zation Program. The fact that the Veterans Court did not
 specifically discuss every document submitted by Jones,
 however, does not mean that the court did not adequately
 assess the issue of whether he was coerced into submitting
 his claim into the Rapid Appeals Modernization Program.
 See, e.g., Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir.
 2000). To the extent Jones asks this court to reweigh the
 evidence regarding his claim that the VA “lure[d]” him into
 participating in the program, moreover, we are, as dis-
 cussed previously, without jurisdiction to “review the fac-
 tual merits of [a] veteran’s claim” or to otherwise “interfere
 with the [Veterans Court’s] role as the final appellate arbi-
 ter of the facts underlying a veteran’s claim or the applica-
 tion of veterans’ benefits law to the particular facts of a
 veteran’s case.” Beasley v. Shinseki, 709 F.3d 1154, 1158
 (Fed. Cir. 2013).
     In his appeal brief, Jones asks this court to compel the
 VA to award him service connection for his bilateral hand
 conditions and to assign an October 2010 effective date for
 that award. He also requests that we award him compen-
 sation for peripheral neuropathy. A writ of mandamus,
 however, may not be used as an alternative appellate path-
 way. See, e.g., Bankers Life & Cas. Co. v. Holland, 346 U.S.
 379, 383 (1953) (“The office of a writ of mandamus [may
 not] be enlarged to actually control the decision of the trial
Case: 20-1571    Document: 35       Page: 6   Filed: 02/09/2021




 6                                              JONES   v. TRAN



 court rather than used in its traditional function of confin-
 ing a court to its prescribed jurisdiction.”); Lamb v. Prin-
 cipi, 284 F.3d 1378, 1384 (Fed. Cir. 2002) (explaining that
 a writ of mandamus cannot be used as a substitute for an
 appeal). We have considered Jones’ remaining arguments
 but do not find them persuasive.
                        CONCLUSION
     Accordingly, the judgment of the United States Court
 of Appeals for Veterans Claims is affirmed.
                        AFFIRMED
                            COSTS
     No costs.